             Case 4:19-cv-04079-JSW Document 27 Filed 10/31/19 Page 1 of 2



 1 JOHN R. FABRY
   Pro Hac Vice
 2 JFabry@carlsonattorneys.com
   LUIS MUNOZ
 3
   Pro Hac Vice
 4 LMunoz@carlsonattorneys.com
   THE CARLSON LAW FIRM, P.C.
 5 1717 N. Interstate Highway 35, Suite 305
   Round Rock, Texas 78664
 6 Telephone: (512) 671-7277
   F: (512) 238-0275
 7

 8 ARI MOSS
   Bar No. 238579
 9 MOSS BOLLINGER, LLP
   15300 Ventura Blvd., Ste. 207
10 Sherman Oaks, California 91403

11 Telephone: (310) 982-2984
   F: (818) 963-5954
12 Email: ari@mossbollinger.com

13
     ATTORNEYS FOR PLAINTIFFS
14

15

16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17                                  OAKLAND DIVISION
18 MARIA ALVAREZ, ET AL.
                                                           CASE NO.: 4:19-cv-04079-JSW
19                 Plaintiffs,
20                                                         [PROPOSED] ORDER
           VS.
21
   ADTALEM GLOBAL EDUCATION, INC.
22 formerly known as DEVRY EDUCATION
   GROUP, INC.; DEVRY UNIVERSITY,
23
   INC.; and DOES 1 through 10
24
               Defendants.
25

26
27

28
                                                       1
       ORDER ON STIPULATION TO AMEND BRIEFING SCHEDULE ON 12(B)(6) MOTION TO DISMISS   No. 19 Civ. 04079 (JSW)
              Case 4:19-cv-04079-JSW Document 27 Filed 10/31/19 Page 2 of 2



 1                                         [PROPOSED] ORDER

 2          Having reviewed the parties’ Joint Stipulation to Amend Briefing Schedule, and for good
 3
     cause showing, the Court ORDERS that Plaintiffs’ Amended Response to Defendants’ 12(b)(6)
 4
     Motion to Dismiss [Dkt. 17], shall be filed no later than October 25, 2019. Defendants’ reply shall
 5
     be filed no later than November 1, 2019.
 6
     IT IS SO ORDERED.
 7
               30th day of ___________________________,
 8 Dated this _______            October                2019.

 9

10                                                   _________________________________________
11                                                   The Honorable Jeffrey S. White
                                                     United States District Court Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         2
                  STIPULATION TO EXTEND TIME FOR PLAINTIFFS’ RESPONSE TO 12(B)(6) MOTION TO DISMISS
